UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2012 NOVA LIFESTYLE, INC. (Exact name of registrant as specified in its charter) Nevada 333-163019 90-0746568 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6541 E. Washington Blvd., Commerce, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (323) 888-9999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On October 5, 2012, Nova LifeStyle, Inc. (the “Company”) distributed to the investors who participated in a field trip to the Company in Commerce, California a one page fact sheet. The Company also plans to use this one page fact sheet as a part of its press and investor kits in the future. A copy of the fact sheet is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description One Page Fact Sheet SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOVA LIFESTYLE, INC. (Registrant) Date: October 15, 2012 By: /s/ Thanh H. Lam Name: Thanh H. Lam Title: President
